 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
VERTIS DILLON, III,
Plaintiff, 2 NO. 3:19-CV-01216

v. | GUDGE CAPUTO)

JOHN MUNLEY, et al.,
(MAGISTRATE JUDGE SCHWAB)
Defendants.

ORDER

NOW, this Bs of October, 2019, upon consideration of the Report and
Recommendation (Doc. 11) of Magistrate Judge Susan E. Schwab for plain error or
manifest injustice, IT IS HEREBY ORDERED that:

(1) The Report and Recommendation (Doc. 11) is ADOPTED.

(2) All claims except the false-arrest claims against Detectives Munley and

Conrad are DISMISSED.
(3) The matter is RECOMMITTED to Magistrate Judge Schwab for further

proceedings.
Col 62m

A. Richard Caputo |
United States District Judge

 

 

 

 
